Citation Nr: 1550008	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for service-connected residuals of a left bronchogenic cyst.


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to September 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appeal was previously before the Board in February 2015, when it was remanded for additional development.  It has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's left bronchogenic cyst residuals manifest intermittent dyspnea. 


CONCLUSION OF LAW

The criteria are met for a 10 percent rating, but not higher, for residuals of a left bronchogenic cyst.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.96, 4.97, Diagnostic Codes 6502-6847 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for the residuals of a left bronchogenic cyst was granted in a June 1982 rating decision.  An initial noncompensable evaluation was assigned effective September 1981.  The April 2010 rating decision on appeal continued the noncompensable rating.  The Veteran contends that a compensable rating is warranted for this disability as his symptoms are more severe than what is contemplated by the current evaluation.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.   In situations where "the minimum schedular evaluation requires residuals and the schedule does not provide a zero percent evaluation, a zero percent evaluation will be assigned when the required residuals are not shown."  38 C.F.R. § 4.31.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
  
The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The Veteran's left bronchogenic cyst residuals are currently rated by analogy as noncompensable under 6820 (benign neoplasms of any specified part of the respiratory system).  This DC directs VA to evaluate the disability under an appropriate respiratory analogy; in this case, the agency of original jurisdiction (AOJ) applied DC 6600 (chronic bronchitis) as the analogous DC.  

Under DC 6600, chronic bronchitis is 10 percent disabling if a Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent is predicted; if the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) is 71 to 80 percent; or if a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) of 66 to 80 percent is predicted.  At the other end of the spectrum, chronic bronchitis is rated 100 percent disabling if an FEV-1 of less than 40 percent is predicted, the FEV-1/FVC ratio is less than 40 percent, or a DLCO(SB) of less than 40 percent is predicted.  A 100 percent rating is also applicable where the maximum exercise capacity is less than 15 ml/kg/min oxygen consumption; where the veteran requires outpatient oxygen therapy, or in cases of cor pumonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure.

The regulations also include special provisions applicable when evaluating a disability under DC 6600.  VA is required to rate a disability under DC 6600 using pulmonary function tests (PFTs) except in certain circumstances, such as when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  38 C.F.R. § 4.96(d)(1).  With limited exceptions, PFTs must include post-bronchodilator studies and VA must use the post-bronchodilator results to rate the disability.  38 C.F.R. § 4.96(d)(4), (5).  Finally, if there is a disparity in the results of the PFTs that would lead to different ratings depending on the test used, VA uses the test result that, in the examiner's opinion, most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).  
      
Turning to the facts of the case, the Veteran would continue at a noncompensable rating if evaluated analogously using DC 6600.  A March 2010 VA examination finds no pulmonary hypertension, right ventricular hypertrophy, cor pulmonale, congestive heart failure, or respiratory failure.  During a June 2015 VA medical examination, the Veteran reports intermittent dyspnea but denies coughing or respiratory infection; the examiner states that the Veteran's condition does not require the use of corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The VA medical examination also includes PFTs in which the Veteran's FEV-1 post-bronchodilator is 83% predicted (78% predicted pre-bronchodilator); his  FEV-1/FVC ratio post-bronchodilator is 76% (79% pre-bronchodilator); his DLCO pre-bronchodilator is 77% predicted; and his FVC post-bronchodilator is 86% predicted (78% predicted pre-bronchodilator).  The VA examiner identifies the FEV-1 predicted score as the most accurate reflection of the Veteran's disability level, based on the condition being evaluated.  An exercise capacity test was not performed.  

The rating determination varies depending on the test results used: applying  the FEV-1/FVC ratio value, the Veteran meets the criteria for a 10 percent rating, but applying the FEV-1 value, he does not.  Because the PFT results correspond to different scheduled ratings, the Board evaluates the Veteran's condition using the post-bronchodilator FEV-1 83% predicted value (the post-bronchodilator score that most accurately reflects the Veteran's disability).  See 38 C.F.R. § 4.96(d)(5), (6).  This predicted value is greater than the 71- to 80-percent range listed for a 10 percent compensable rating under DC 6600.  In addition, although the VA examinations did not include an exercise capacity test, the Board notes that the Veteran does not manifest any of the other criteria associated with an increased rating including cor pumonale, right ventricular hypertrophy, pulmonary hypertension, required outpatient oxygen therapy, or episodes of acute respiratory failure.  Therefore, the Board finds that the Veteran's disability most closely approximates a noncompensable rating under DC 6600.  See 38 C.F.R. § 4.31.  

Although the Veteran's disability does not meet the criteria for a compensable rating under DC 6600, the Board finds that a 10 percent evaluation is warranted under DC 6602 (bronchial asthma).  38 C.F.R. § 4.97.  Like chronic bronchitis evaluations, bronchial asthma ratings use FEV-1 and FEV-1/FVC ratio ratings: a 10 percent rating is warranted where an FEV-1 of 71 to 80 percent is predicted; if the FEV-1/FVC ratio is 71 to 80 percent; or where intermittent inhalational or oral bronchodilator therapy is necessary.  A 30 percent rating is appropriate where an FEV-1 of 56 to 70 percent is predicted; if the FEV-1/FVC ratio is 56 to 70  percent; if daily inhalational or oral bronchodilator therapy is necessary; or where inhalational anti-inflammatory medications are utilized.  A 60 percent rating is warranted where an FEV-1 of 40 to 55 percent is predicted; if the FEV-1/FVC ratio is 40 to 55 percent; where at least monthly visits to a physician are required for exacerbation care; or if intermittent courses of systemic corticosteroids are necessary.  A 100 percent rating is appropriate  where an FEV-1 of less than 40 percent is predicted; if the FEV-1/FVC ratio is less than 40 percent; if the veteran experiences more than one attack per week with episodes of respiratory failure; or where daily use of systemic high-dose corticosteroids or immunosuppressive medications is required.

Unlike DC 6600, the additional provisions of 38 C.F.R. § 4.96(d) do not apply to DC 6602.  Thus, the Board may analyze the rating criteria using the pre- and post-bronchodilator scores for the FEV-1 and FEV-1/FVC tests.  The Veteran's lowest applicable values -78% predicted  pre-bronchodilator FEV-1 and 76% post-bronchodilator FEV-1/FVC ratio - meet the criteria for a 10 percent rating.  The Board therefore finds that DC 6602 is a more appropriate rating for the Veteran's condition. 
While the record supports a 10 percent rating in this case, a rating in excess of 10 percent is not warranted at any time during the claims period.  The Veteran's FEV-1 and FEV-1/FVC ratio values are outside the range for a 30 percent rating and the disability does not require the use of corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  For these reasons, the Board finds that the record supports a 10 percent rating, but not higher, by analogy to DC 6602.
      
Because the Board has changed the DC used to rate the Veteran's disability, the Board must also determine whether this modification constitutes a severance of service connection.  VA has consistently found that protection is afforded to a disability and not to the DC used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the DC did not change the protected status of the disability).  The U.S. Court of Appeals for Veterans Claims (Court) has similarly indicated that there may be times when a change in DC is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (holding that a simple, nonsubstantive administrative decision to correct the part of the body disabled by an in-service injury "did not result in a new rating or the severance of the old rating"); see also Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).

Turning to the current case before the Board, the assignment of a rating under DC 6602 does not constitute a severance.  DC 6820 directs VA to evaluate the Veteran's condition using an appropriate respiratory analogy - in this case, a condition affecting the bronchi.  Like DC 6600, DC 6602 addresses a bronchial condition and relies on similar criteria, such as the FEV-1 and FEV-1/FVR ratio tests.  In addition, the use of DC 6602 does not result in any reduced benefit to the Veteran.  The disability is currently rated noncompensable; that rating would continue under DC 6600 but increase to 10 percent under DC 6602.  Therefore, the assignment of a different DC does not result in an improper severance of service connection for the Veteran's left bronchogenic cyst residuals.

The Board has considered whether an increased rating is warranted under the other criteria for rating disabilities of the trachea and bronchi but finds the other criteria mirror the analysis already provided or are not applicable to the current case.  The criteria for DC 6601 (bronchiectasis) do not apply because the Veteran does not experience infections require antibiotics.  DCs 6603 (pulmonary emphysema) and 6604 (chronic obstructive pulmonary disease) use the same criteria as DC 6600 and are likewise subject to the provisions of 38 C.F.R. § 4.96(d); thus the same rationale that makes DC 6600 a less appropriate option apply to these DCs as well.  

In addition, an analogous rating under other respiratory system DCs would not be appropriate because the disability's symptoms (intermittent dyspnea) do not mirror the symptoms of nose or throat diseases (DC 6502 - 6524), tuberculosis (DC 6730 - 6732), pulmonary vascular disease (DC 6817), malignant neoplasms (6819), bacterial infections of the lungs (DC 6822 - 6824), mycotic lung disease (DC 6834 - 6839), sarcoidosis (DC 6846), or sleep apnea (6847).  The DCs for most restrictive lung diseases (6840 - 6845) use the same criteria as DC 6600 and are subject to the provisions of 38 C.F.R. § 4.96(d); thus the same rationale that makes DC 6600 a less appropriate option applies to these DCs as well.  A 10 percent rating, would be appropriate under the DCs for interstitial lung disease (6825 - 6833) using the June 2015 PFT results, but application of these DCs would not result in an evaluation greater than 10 percent.  In short, the 10 percent rating assigned analogously above under DC 6602 is the maximum possible under the pertinent rating criteria.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test (based on the language of 38 C.F.R. § 3.321(b)(1)) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  When comparing the Veteran's disability level and symptomatology to the Rating Schedule, the Board finds that the Rating Schedule encompasses the degree of disability throughout the appeal period and the Veteran's respiratory symptoms, consisting of intermittent dyspnea, correspond to the schedular criteria.  In addition, the Board has considered the functional effects of the Veteran's left bronchogenic cyst residuals but does not find the effects "exceptional" or not otherwise contemplated by the currently assigned rating.  Therefore, the Board finds that the assigned schedular rating is adequate to rate the Veteran's residuals of a left bronchogenic cyst, and referral for an extraschedular rating is not required.
      
Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to residuals of left bronchogenic cyst.  He is not currently employed but did some intermittent work during the claims period.  The Veteran has not alleged that he is unable to work due to his left bronchogenic cyst residuals.  There is also no medical evidence that the Veteran's left bronchogenic cyst residuals affect his employment, and the June 2015 VA medical examination specifically found that the Veteran's respiratory condition does not affect his ability to work.  Thus, remand of a claim for TDIU is unnecessary as there is no evidence of unemployability due to the service-connected residuals of left bronchogenic cyst.

In sum, the record warrants an increased rating for left bronchogenic cyst residuals.  The Veteran's symptoms  most closely approximate a 10 percent rating under DC 6820 (rated analogously under DC 6602).  In addition, the Board finds that DC 6602 is the most appropriate DC for the Veteran's disability and changing the DC is not an improper severance of service connection.  The Board therefore concludes that the evidence supports an increased rating of 10 percent, but not greater, for residuals of a left bronchogenic cyst.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In claims for increased ratings for disabilities that are already service connected, the Court has held that in order to satisfy the first notice element, VA must notify the claimant that he needs to provide (or request that VA obtain) medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki (Vasquez-Flores III), 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake (Vasquez-Flores I), 22 Vet. App. 37, 43 (2008), rev'd in part sub. nom. Vasquez-Florez v. Shinseki (Vasquez-Flores II), 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  

In addition, the claimant must be notified that a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from 0 percent, i.e. noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores III, 24 Vet. App. at 98.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when notice regarding how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See id. at 106-07.  VA is not required to apprise him of alternative DCs or daily-life evidence; instead, VA must only provide what amounts to "generic" notice.  Id. at 99.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2009 letter, which included notice regarding the disability-rating and effective-date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He therefore has received all required notice concerning his claim.  

As for the duty to assist, the Veteran did not report or provide any private medical records and VA has obtained the Veteran's VA treatment records from the claims period.  Moreover, VA provided the March 2010 and June 2015 VA medical examinations in response to the Veteran's claim.

Finally, the Board finds that VA has complied with the Board's instruction contained in the February 2015 remand.  VA provided the June 2015 VA medical examination to determine the present state of his respiratory condition, including PFTs.  This case was then readjudicated in an August 2015 supplemental statement of the case (SSOC).  Thus, VA has fulfilled the remand orders of the Board.  

For these reasons, the Board finds that VA has complied with its notification and assistance requirements.  


ORDER

Entitlement to a rating of 10 percent, but not higher, is granted for residuals of a left bronchogenic cyst.




		
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


